Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Vitak et al., Wang et al. and Smallwood et al.
Claims 1-7, 9, 10, 13-15, 17, 24, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Vitak et al. (BioRxiv (2016): 065482; 18 pages; published 23 July 2016), as evidenced by Amini et al. (Nature genetics 46.12 (2014): 1343), in view of Wang et al. (Nature protocols 8.10 (2013): 2022-2032.) and Smallwood et al. (Nature methods 11.8 (2014): 817-820.).
Vitak et al. disclose a method of sequencing comprising isolating nuclei, subjecting nuclei to treatment with Lithium diiodosalycylate or crosslinking and xSDS treatment to deplete nucleosomes; distributing the nucleosome-depleted nuclei to individual wells of a first 96 well plate and subjecting to a first barcoding step mediated by transposomes; pooling the resultant products, redistributing to a second 96 well plate and subjecting to a second barcoding step done by PCR (e.g. entire Vitak reference and especially Fig. 1, pg. 3 of 18; SCI-seq with nucleosome depletion, pg. 4-6 of 18; Methods section pg. 12-15 of 18).
Vitak et al. disclose uniquely barcoded adaptors for the first indexing step by transposition, i.e. tagmentation; barcoded primers for the second indexing step by PCR and sequencing primers as described by Amini et al. (e.g. Combinatorial indexing via tagmentation and PCR to  Sequence Read Processing sections, Methods section, pg. 12-13).
 As evidenced by Amini et al., the adaptors associated with the transposome complex comprise universal connector sequences, i.e. to facilitate attachment of P5 or P7 sequences, as well as unique barcode sequences. Furthermore, barcoded primers in the second indexing step comprise P5 and P7 compatible sequences as well as barcode sequences (e.g. Assembly of 96  Cluster generation and sequencing sections , Online Methods section, pg. 8 of 9; Supp Fig. 3, pg. 4 of 15, Amini Supp).
 Therefore, Vitak et al. render obvious the limitations: a method comprising: (a)   providing isolated nuclei from a plurality of cells; (b) subjecting the isolated nuclei to a chemical treatment to generating nucleosome-depleted nuclei, while maintaining integrity of the isolated nuclei; (c)    distributing subsets of the nucleosome-depleted nuclei into a first plurality of compartments comprising a transposome complex, wherein the transposome complex in each compartment comprises a first index sequence that is different from first index sequences in the other compartments; (d)    fragmenting nucleic acids in the subsets of nucleosome-depleted nuclei into a plurality of nucleic acid fragments and incorporating the first index sequences into at least one strand of the nucleic acid fragments to generate indexed nuclei (i.e. indexing using transposases ); (e)    combining the indexed nuclei to generate pooled indexed nuclei; (f)    distributing subsets of the pooled indexed nuclei into a second plurality of compartments; (h)    incorporating a second index sequence into the amplified fragment-adapter molecules to generate dual-index fragment-adapter molecules, wherein the second index sequence in each compartment is different from second index sequences in the other compartments(i.e. indexing by PCR); and (i)    combining the dual-index fragment-adapter molecules, thereby producing a sequencing library of nucleic acids from the plurality of single cells as recited in claim 1.
Furthermore, as Vitak et al. teach lithium-mediated nucleosome depletion (e.g. Nucleosome depletion section, Methods section pg. 12 of 18), they render obvious claims 2 and 3.
claims 4-7.
As Vitak et al. teach distribution of 2000 prepared single nuclei into each well of a 96 well plate and subsequent tagmentation of the contents of individual wells (e.g. Combinatorial indexing via tagmentation and PCR section, Methods section, pg. 12-13), they render obvious claims 9 and 10.
As Vitak et al. teach wells comprising tagmented single nuclei are pooled and re-distributed into another 96-well plate prior to a second indexing step by PCR, wherein each well comprises approximately 22 tagmented nuclei (e.g. Combinatorial indexing via tagmentation and PCR section, Methods section, pg. 12-13) , they render obvious claims 13-15.
As Vitak et al. teach distribution into 96-well plates, they render obvious claim 17.
	Regarding claim 36:
As noted above, Vitak et al. teach using transposome-associated barcoded adaptors; barcoded primers and sequencing primers for an Illumina sequencing platform as described by Amini et al., wherein the resultant prepared target DNA molecules of Vitak et al. comprise sequences that are capable of capture onto flowcell-immobilized oligonucleotides comprising P5 and P7 complementary sequences during the sequencing process (e.g. Combinatorial indexing via tagmentation and PCR to  Sequence Read Processing sections, Methods section, pg. 12-13).
	Therefore, the teaching of Vitak et al., as evidenced by Amini et al., render obvious the requirement of enrichment of target nucleic acids using a plurality of capture oligonucleotides claim 36.
Therefore, Vitak et al. teach a method of labelling target nucleic acid by dual indexing, by transposition and by PCR, to prepare a sequencing library. 
Furthermore, Vitak et al. disclose their method may be used to facilitate other nucleic acid applications, including DNA methylation analysis (e.g. While further optimization is possible, as with any new method, we believe that the throughput provided by SCI-seq will open the door to deep quantification of mammalian somatic genome stability as well as serve as a platform to assess other properties of single cells including DNA methylation and chromatin architecture as in 3rd para, Discussion section, pg. 11 of 18).
 However, they do not expressly teach bisulfite treatment followed by linear amplification as required by claim 1.
Therefore, Vitak et al. do not expressly teach the limitations: subjecting the indexed nuclei to bisulfite treatment to generate bisulfite-treated nucleic acid fragments; (g) amplifying the bisulfite-treated nucleic acid fragments in each compartment by linear amplification with a plurality of primers comprising a universal nucleotide sequence at the 5’ end and a random nucleotide sequence at the 3’ end to generate amplified fragment-adapter molecules; and producing a sequencing library for determining the methylation status of nucleic acids from the plurality of single cells as recited in claim 1.
Prior to the effective filing date of the claimed invention, Wang et al. also teach a method of preparing a sequencing library using transposition and PCR. Furthermore, they teach 
 Therefore, Wang et al. render obvious the requirement of subjecting samples modified by transposases to bisulfite treatment followed by an indexing PCR as required by claim 1.
Like Wang et al., Smallwood et al. teach preparing a bisulfite-treated library for sequencing. 
Furthermore, Smallwood et al. teach their method of preparing libraries for sequencing comprises treating samples with a bisulfite solution and subjecting the bisulfite treated samples to 5 rounds of linear amplification using an oligo comprising the universal sequence of a sequencing adaptor as well as a 3’ sequence of random nucleotides, followed by an indexing PCR (e.g. 2nd para, Introduction section, pg. 817, pg. 1 of 8; indexing PCR as in Fig. 1, pg. 818 (pg 2 of 6); Bisulfite conversion was performed … incubation at 65 °C for 3 min followed by 4 °C pause. 50 U of Klenow exo– (Sigma) were added and the samples incubated at 4 °C for 5 min, +1 °C/15 s to 37 °C, 37 °C for 30 min. Samples were incubated at 95 °C for 1 min and transferred immediately to ice before addition of fresh oligo 1 (10 pmol), Klenow exo– (25 U), and dNTPs (1 nmol) in 2.5 μl total. The samples were incubated at 4 °C for 5 min, +1 °C/15 s to 37 °C, 37 °C for 30 min. This random priming and extension was repeated a further three times (five rounds in total)… Samples were incubated at 95 °C for 45 s and transferred immediately to ice before addition of 100 U Klenow exo– (Sigma) and incubation at 4 °C for 5 min, +1 °C/15 s to 37 °C, 37 °C for 90 min. Beads were washed with 10 mM Tris-Cl (pH 8.5) and resuspended in 50 μl of 0.4 mM dNTPs, 0.4 μM PE1.0 forward primer (AATGATACGGCGACCACCGAGATCTACACTCTTTCCCTACACGACGCTCTTCCGATCT), 0.4 μM 20, 1 U KAPA HiFi HotStart DNA Polymerase (KAPA Biosystems) in 1× HiFi Fidelity Buffer. Libraries were then amplified by PCR as follows: 95 °C 2 min, 12–13 repeats of (94 °C 80 s, 65 °C 30 s, 72 °C 30 s), 72 °C 3 min and 4 °C hold as in Single-cell library preparation section, Online Methods section, pg. 5 of 6).
 Furthermore, Smallwood et al. teach methylation analysis from the reads of the resultant sequencing library (e.g. Sequencing data processing and data analysis section, Online Methods section, pg. 5 of 6).
As both Wang et al. and Smallwood et al. disclose methods for preparing sequencing libraries comprising bisulfite treatment of sample prior to an indexing PCR, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Wang et al. comprising a first transposition step, a bisulfite treatment step and a subsequent indexing PCR step to include bisulfite treatment and linear amplification prior to the indexing PCR as taught by Smallwood because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of preparing a bisulfite-treated sequencing library.
As Vitak et al., Wang et al. and Smallwood et al. all disclose methods for preparing sequencing libraries, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Vitak et al. comprising dual-indexing of sequencing libraries to include bisulfite treatment and linear amplification after the transposition step and prior to the indexing PCR step as taught by Wang et al. and Smallwood et al. because these are particular known techniques recognized as part of the ordinary rd para, Discussion section, pg. 11 of 18; Vitak 2016).
Therefore, the combined teachings of Vitak et al., as evidenced by Amini et al., Wang et al. and Smallwood et al. render obvious the limitations: subjecting the indexed nuclei to bisulfite treatment to generate bisulfite-treated nucleic acid fragments; (g) amplifying the bisulfite-treated nucleic acid fragments in each compartment by linear amplification with a plurality of primers comprising a universal nucleotide sequence at the 5’ end and a random nucleotide sequence at the 3’ end to generate amplified fragment-adapter molecules; and producing a sequencing library for determining the methylation status of nucleic acids from the plurality of single cells as recited in claim 1.
Furthermore, as Smallwood et al. teach 5 rounds of linear amplification after bisulfite treatment (e.g. Fig. 1, pg. 818 (pg 2 of 6); Single-cell library preparation section, Online Methods section, pg. 5 of 6), the combined teachings of Vitak et al., as evidenced by Amini et al., Wang et al. and Smallwood et al. render obvious the limitation: wherein the linear amplification of the bisulfite- treated nucleic acid fragments comprises 1 to 10 cycles as recited in claim 24.

Vitak et al., Wang et al. Smallwood et al. and Coll Mulet et al.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vitak et al., as evidenced by Amini et al., Wang et al. and Smallwood et al., as applied to claims 1-7, 9, 10, 13-15, 17, 24, and 36  above, and further in view of Coll Mulet et al.(WO2015104302).
The combined teachings of Vitak et al., as evidenced by Amini et al., Wang et al. and Smallwood et al. as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Vitak et al., as evidenced by Amini et al., Wang et al. and Smallwood et al. disclose a method of dual-indexing target nucleic acid molecules , wherein their method also comprises bisulfite treatment and linear amplification prior to the indexing PCR reaction.
 Furthermore, Vitak et al. disclose a first indexing step comprising attaching barcoded adapters using transposomes (e.g. entire Vitak reference and especially Fig. 1, pg. 3 of 18; SCI-seq with nucleosome depletion, pg. 4-6 of 18; Methods section pg. 12-15 of 18).
 Therefore, Vitak et al. render obvious the limitation: wherein each of the transposome complexes comprises transposases and transposons, each of the transposons comprising a transferred strand as required by claim 19.
As noted by Wang et al. (e.g. Bisulfite conversion section, pg. 2024, Wang), bisulfite treatment of target DNA results in conversion of unmethylated cytosine to uracils.
It is further noted that Wang et al. teach using transposase- incorporated adaptors comprising methylated cytosines which are not modified by bisulfite treatment is known in the art (e.g. entire Wang reference and especially Whereas conventional protocols require several steps for DNA fragmentation, end polishing, A-tailing and sequencing adapter ligation (e.g., ref. 11. T-WGBS uses a methylated adapter to prevent its conversion by bisulfite treatment10 as in Development of the protocol section, pg. 2022).
 However, the combined teachings of Vitak et al., as evidenced by Amini et al., Wang et al. and Smallwood et al. do not expressly teach using adaptors that do not contain cytosine residues.
 Prior to the effective filing date of the claimed invention, Coll Mulet et al. disclose a method of preparing a sequencing library for determining the methylation status of nucleic acids (e.g. Abstract) comprising attaching adaptors to target DNA molecules prior to bisulfite treatment and PCR amplification ( e.g. lines 7-25,pg. 9), wherein the adaptors do not contain cytosine residues (e.g. The adaptors, hairpin sequences and/or barcode sequences may contain nonmethylated cytosines and/or methylated cytosines. The adaptors, hairpin sequences and/or barcode sequences may not contain non-methylated cytosines. For example, the adaptors, hairpin sequences and/or barcode sequences do not contain cytosines as in lines 12-15, pg. 18).
 Furthermore, Coll Mulet et al. teach that adaptor ligation may be mediated by a transposase (e.g. The first step of the present embodiment comprising fragmentation and ligation of the hemiadapter to the double stranded DNA molecules may be performed, for example, by in vitro transposition wherein a transposable element is introduced from a donor DNA (the hemiadapter molecules) into a target DNA (the population of double stranded DNA molecules) as in lines 14-18, pg. 55; lines 14-32, pg. 55-lines 1-32, pg. 56).
 Therefore, as Coll Mulet et al. disclose a method comprising attaching adaptors that do not contain cytosine residues by in vitro transposition and subjecting target DNA to which these claim 19.
Like Wang et al., Coll Mulet et al. disclose a method of preparing a sequencing library comprising attaching adaptors by in vitro transposition to target DNA prior to bisulfite treatment, wherein the adaptors are not modified by bisulfite treatment.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Vitak et al., as evidenced by Amini et al., Wang et al. and Smallwood et al.  to include adaptors that do not contain cytosine residues as taught by Coll Mulet et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of preparing a bisulfite-treated sequencing library.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 15/656,947
Claims 1-7, 9, 10, 13-15, 17, 19, 24, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10, 13-16, 18 and 19 of copending Application No. 15/656,947 in view of Vitak et al. (BioRxiv (2016): 065482; 18 pages; published 23 July 2016), as evidenced by Amini et al. (Nature genetics 46.12 (2014): 1343), Wang et al. (Nature protocols 8.10 (2013): 2022-2032.);Smallwood et al. (Nature methods 11.8 (2014): 817-820.) and Coll Mulet et al.(WO2015104302).
Claims 1, 4-10, 13-16, 18 and 19 of copending Application No. 15/656,947 disclose a method comprising subjecting nucleosome-depleted nuclei to in vitro transposition in a first indexing step in a first set of compartments, subsequently pooling the resultant tagged target sequences; redistributing the tagged products in a second set of compartments and subjecting to a second indexing step to prepare a sequencing library.
 However, claims 1, 4-10, 13-16, 18 and 19 of copending Application No. 15/656,947 do not expressly teach bisulfite treatment of the tagmented DNA followed by linear amplification and prior to the second indexing step by PCR as required by claim 1.
However, as noted in the current rejections, this feature is known in the art, as taught by the combined teachings of Wang et al. and Smallwood et al. Furthermore, the combined teachings of Vitak et al., as evidence by Amini et al., Wang et al., Smallwood et al. and Coll Mulet et al. render obvious claims 1-7, 9, 10, 13-15, 17, 19, 24, and 36.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1, 4-10, 13-16, 18 and 19 of copending Application No. 15/656,947  to include  the teachings of Vitak et al., as evidenced by .
This is a provisional nonstatutory double patenting rejection.

Response to the Arguments
This response addresses arguments in reference to rejections applied in the Office action mailed 23 September 2020 and reiterated above.	
Applicants argue that there is no motivation to combine the teaching of Smallwood et al. with the teachings of Vitak et al. and Wang et al. because Smallwood et al. recite the disadvantages of ligating sequencing adapters before bisulfite treatment.
 Furthermore, Applicants argue that a skilled artisan would not have a reasonable expectation of success by combining the teachings of Vitak et al., Wang et al. and Smallwood et al.. 
These arguments are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, as noted in the current rejections, the teaching of Smallwood et al. is relied upon to show that a method of preparing a sequencing library comprising subjecting nucleic acid products of bisulfite conversion to less than 10 rounds of linear amplification prior to an indexing PCR and sequencing as well as methylation analysis after sequencing are known techniques in the art.
Furthermore, the teaching of Vitak et al. is relied upon to show that a method of preparing a sequencing library comprising labelling target nucleosome-depleted nuclei by dual indexing, i.e. attaching barcoded adapters by transposition in a first set of compartments and indexed sequences by PCR in a second set of compartments, is known in the art. Vitak et al. also teach their method can be used to facilitate DNA methylation analysis.
Furthermore, Wang et al. is relied upon to show that a method of preparing a sequencing library comprising attaching adapters to target nucleic acid by transposition, followed by bisulfite treatment of the resulting target nucleic acids and a subsequent indexing PCR reaction is known in the art. 
Therefore, as discussed in the rejections above, as both Wang et al. and Smallwood et al. disclose methods comprising subjecting target nucleic acid to bisulfite conversion followed 
Furthermore, as Vitak et al., Wang et al. and Smallwood et al. all disclose methods for preparing sequencing libraries, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Vitak et al. to include bisulfite treatment and linear amplification after the transposition step and prior to the indexing PCR step as taught by Wang et al. and Smallwood et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of preparing a sequencing library and because  Vitak et al. teach their method can be used to facilitate DNA methylation analysis.
It is further noted that a skilled artisan would appreciate that this rationale for combination of references meets the requirements of exemplary rationale D. See MPEP 2143. I. D.
In response to applicant's argument that Smallwood et al. recite a different method comprising ligating adapters after bisulfite treatment and discloses the disadvantages of attaching adapters prior to bisulfite conversion, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 Considering the Wang reference as a whole, Wang et al. teach a method for preparing a sequencing library comprising attaching adapters, i.e. by transposition, prior to bisulfite conversion and subsequent indexing PCR is known in the art.
 As noted above, the teaching of Smallwood is relied upon to show that a method of preparing a sequencing library comprising subjecting target nucleic acid to bisulfite conversion, followed by less than 10 rounds of linear amplification prior to an indexing PCR is known in the art.
Therefore, as discussed above, a skilled artisan would have been motivated to combine the techniques of Wang et al. and Smallwood et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of preparing a sequencing library.
 Applicants argue: “ The Office Action includes about 8 pages setting out where the elements of the pending claims are found in the cited art. The Examiner is respectfully requested to consider that merely pointing to the presence of all claim elements in the prior art is not a complete statement of a rejection under 35 USC § 103. In accordance with MPEP § 2143 .I.A, the rationale supporting a conclusion of obviousness is that all the claimed elements were known, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. In view of the uncertainties associated with 
This argument is not persuasive.
As noted above, Wang et al. teach a method of preparing a sequencing library comprising attaching adapters to target nucleic acids by transposition prior to bisulfite conversion and an indexing PCR is known in the art.
 Furthermore, Vitak et al. teach a method of preparing a sequencing library comprising attaching barcoded adapters to nucleosome-depleted nuclei by transposition prior to an indexing PCR is known in the art.
Furthermore, Smallwood et al. teach a method of preparing a sequencing library comprising subjecting target nucleic acid to bisulfite conversion, followed by less than 10 rounds of linear amplification prior to an indexing PCR is known in the art.
Therefore, as discussed above, a skilled artisan would have been motivated to combine the techniques of Vitak et al., Wang et al., and Smallwood et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of preparing a sequencing library.
Furthermore, a skilled artisan would appreciate that this rationale for combination of references meets the requirements of exemplary rationale D. See MPEP 2143. I. D.
 Therefore, the rejection of claims 1-7, 9, 10, 13-15, 17, 24, and 36 as being made obvious over the combined teachings of Vitak et al., Wang et al. and Smallwood et al. is maintained.
Regarding Applicants’ argument in reference to the teaching of Coll Mulet et al., the additional arguments rely on the position that a prima facie case was not established in previous rejections.  However this was not found persuasive and is not persuasive for the other rejections.  The rejection is maintained.

Therefore, the previous rejection of non-statutory double patenting is maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/             Examiner, Art Unit 1639